Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 5, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  154209                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  BRANDI CRAMER f/k/a BRANDI                                                                                         Justices
  BITTERMAN,
           Plaintiff-Appellant,
  v                                                                SC: 154209
                                                                   COA: 330736
                                                                   Shiawassee CC: 15-007371-CZ
  VILLAGE OF OAKLEY,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 23, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE as moot Part III of the Court of Appeals
  opinion, see 316 Mich App ___ n 1, ___ n 7 (2016), and we REMAND this case to the
  Shiawassee Circuit Court for dismissal of the plaintiff’s Freedom of Information Act
  claims. See Federated Publications, Inc v Lansing, 467 Mich. 98, 101 (2002). In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining question presented should be reviewed by this Court. Thus, the award of
  attorney fees, costs, and disbursements remains vacated.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 5, 2017
           s0329
                                                                              Clerk